PER CURIAM.
Appellant raises several points from his conviction for second degree murder, the first being that the court erred in allowing into evidence six black and white photographs of the badly decomposed body of the victim over appellant’s objection that such photographs were irrelevant, inflammatory, and prejudicial. While the photographs were unquestionably gruesome, they were nevertheless relevant, either independently or as corroborative of other evidence and were therefore admissible. See Foster v. State, 369 So.2d 928 (Fla.1979); Bauldree v. State, 284 So.2d 196 (Fla.1973); State v. Young, 234 So.2d 341 (Fla.1970).
*112We find that appellant has not properly preserved for appellate review his pretrial motion for continuance since it was not renewed at the time of the trial; moreover, appellant’s counsel indicated at trial that he was in fact ready for trial. See Riggins v. State, 283 So.2d 878 (Fla. 1st DCA 1973). Finally, as to the lower court’s alleged error in refusing to instruct on the character and reputation of the deceased, we find no error since there was no predicate established from the evidence introduced justifying the charge.
The judgment is in all respects AFFIRMED.
MILLS, Acting C. J., ERVIN, J. and MASON, ERNEST E., Associate Judge, concur.